       Case 1:20-cv-00213-KG-SCY Document 42 Filed 09/02/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

TERESA GILMAN,

       Plaintiff,

vs.                                                         Civ. No. 20-213 KG/SCY

STATE OF NEW MEXICO and KEEGAN
JONES, in his individual capacity,

       Defendants.

                    ORDER GRANTING MOTION TO WITHDRAW (DOC. 12)

       This matter comes before the Court upon “Plaintiff’s Motion to Withdraw Response to

Defendant State of New Mexico’s Motion to Dismiss Count II, for Failure to State a Claim (Doc.

8)” (Motion to Withdraw), filed April 2, 2020. (Doc. 12). Defendant State of New Mexico filed

a response on April 15, 2020, and Plaintiff filed a reply on April 21, 2020. (Docs. 14 and 16).

Having reviewed the Motion to Withdraw and its accompanying briefing, the Original Complaint

for Civil Rights and Tort Violations (Complaint) (Doc. 1-1), and the briefing associated with

Defendant State of New Mexico’s Motion to Dismiss Complaint (Docs. 5, 8, and 10), the Court

grants the Motion to Withdraw.

I. Background

       A. The Complaint

       Plaintiff alleges sexual abuse by Defendant Keegan Jones, a corrections officer, while she

was a post-conviction inmate at the Western Women’s Correction Facility (WWCF). (Doc. 1-1)

at ¶ 3. Plaintiff alleges that “Defendant State of New Mexico, through the New Mexico

Corrections Department (‘NMCD’) owned, operated and maintained WWCF.” Id. at ¶ 5.
       Case 1:20-cv-00213-KG-SCY Document 42 Filed 09/02/20 Page 2 of 6



       Plaintiff further alleges that “in the months leading up to and including this incident, the

State of New Mexico, through the NMCD, engaged in customs, policies, and/or practices that

exposed the female inmate population at WWCF to unreasonable risks of sexual abuse.” Id. at ¶

10. Plaintiff enumerates six such customs, policies, and/or practices. Id. at ¶ 11. Plaintiff

asserts that “[t]hese customs, policies, and/or practices were contrary to State and national

standards, guidelines, and policies for protecting inmates from sexual victimization….” Id. at ¶

12.

       Pertinent to the Motion to Withdraw, Plaintiff brings two causes of action against

Defendant State of New Mexico. In Count II, a 42 U.S.C. § 1983 cause of action, Plaintiff

alleges that Defendant State of New Mexico’s customs, policies, and practices violated her

Eighth and Fourteenth Amendment rights. Id. at ¶¶ 41-44. In Count III, a state tort cause of

action, Plaintiff alleges that Defendant “State of New Mexico’s customs, policies, and practices,

as described above, constituted a breach of the standard of care and amounted to negligence,

gross negligence, and recklessness in the operation and maintenance of a building under NMSA

1978, § 41-4-6.” Id at ¶ 45.

       B. The Motion to Dismiss Complaint

       On March 13, 2020, Defendant State of New Mexico filed a Motion to Dismiss

Complaint in which it seeks to dismiss Counts II and III. (Doc. 5). The Court notes that

Defendant State of New Mexico did not submit a “recitation of a good-faith request for

concurrence” with the Motion to Dismiss Complaint as required by Local Rule 7.1(a). See

D.N.M. LR-Cv 7.1(a) (Court may “summarily” deny motion if it omits “recitation of a good-

faith request for concurrence”).




                                                 2
       Case 1:20-cv-00213-KG-SCY Document 42 Filed 09/02/20 Page 3 of 6



        On March 24, 2020, Plaintiff filed a response contesting the Motion to Dismiss

Complaint in its entirety. (Doc. 8). With respect to Count II, Plaintiff argues that the Complaint

plausibly alleges municipal liability claims against Defendant State of New Mexico. Id. at 4-10.

        On March 31, 2020, Defendant State of New Mexico filed its reply to the Motion to

Dismiss Complaint. (Doc. 10). Defendant State of New Mexico states that Plaintiff’s municipal

liability argument “is nothing less than absurd” because Defendant State of New Mexico is not a

municipality or a county. Id. at 1-2.

        C. Assertions Relevant to the Motion to Withdraw

        Plaintiff’s attorney states that “immediately” after New Mexico Governor Michelle

Lujan-Grisham declared a state of emergency on March 11, 2020, due to the COVID-19

pandemic, she “focused on the conditions of confinement of her numerous clients facing federal

criminal charges and in custody” at various state facilities. (Doc. 12) at ¶¶ 8-9. That declaration

of a state of emergency occurred two days before Defendant State of New Mexico filed it Motion

to Dismiss Complaint.

        After reading Defendant State of New Mexico’s reply to the Motion to Dismiss

Complaint and conducting “additional legal research,” Plaintiff’s attorney “realized” that the

portion of “her response in opposition to Defendant’s Motion to Dismiss Count II was in error.”

Id. at ¶ 12. Plaintiff’s attorney admits that she “erroneously focused on the issue of municipal

liability pursuant to 42 U.S.C. § 1983, rather than state liability.” Id. at ¶ 10.

        Plaintiff’s attorney “immediately” apologized to Defendant State of New Mexico’s

attorney “for the erroneous legal argument as to [C]ount II and initially offered to file a

stipulated order of dismissal of [C]ount II….” Id. at ¶ 13. Defendant State of New Mexico’s

attorney responded that Plaintiff should agree to dismiss both Counts II and III. Id. at ¶ 14.



                                                   3
       Case 1:20-cv-00213-KG-SCY Document 42 Filed 09/02/20 Page 4 of 6



Indeed, Plaintiff’s attorney agreed to dismiss the two counts and prepared a proposed order of

dismissal. Id. at ¶ 15. Defendant State of New Mexico, however, rejected the proposed order of

dismissal and offered its own proposed order of dismissal with “additional conditions and

language to which Plaintiff cannot agree.” Id. at ¶ 16. Upon conducting additional legal

research, Plaintiff no longer believes that a dismissal of Count III is appropriate. Id. at ¶ 17.

Plaintiff, nonetheless, continues to “maintain[] that dismissal of Count II against the State of

New Mexico is appropriate.” Id.

II. The Motion to Withdraw

       Plaintiff moves under D.N.M. LR-Cv 7.7 to withdraw only the portion of her response to

the Motion to Dismiss Complaint that addresses the request to dismiss Count II. Local Rule 7.7

states that “[a] party may withdraw a document from consideration by the Court by filing and

serving a notice of withdrawal which specifically identifies the document being withdrawn.”

Local Rule 7.7 further states that “[w]ithdrawal requires consent of all other parties or approval

of the Court.” Defendant State of New Mexico does not consent to the Motion to Withdraw. 1

       Plaintiff’s attorney seems to imply that the COVID-19 pandemic and the ensuing focus

on her incarcerated clients distracted her from properly responding to Defendant State of New

Mexico’s request to dismiss Count II. To decide this Motion to Withdraw, the Court need not

find whether such a distraction or other reasons caused Plaintiff’s attorney to make the erroneous

legal argument. Plaintiff’s attorney further supports her Motion to Withdraw by noting that she

immediately apologized to Defendant State of New Mexico’s attorney for her erroneous legal

argument and she agreed to dismiss Count II.


1
  Defendant State of New Mexico incorrectly appears to believe that Plaintiff seeks to withdraw
the entire response to the Motion to Dismiss Complaint when Plaintiff seeks to withdraw only
her legal argument as to Count II. See (Doc. 14) at 1.

                                                  4
       Case 1:20-cv-00213-KG-SCY Document 42 Filed 09/02/20 Page 5 of 6



       Defendant State of New Mexico, on the other hand, asserts that “some of the statements

made in [the response] regarding Count II are pertinent to support the State’s arguments seeking

dismissal of Count III (which Plaintiff opposes).” (Doc. 14) at 1. More particularly, Defendant

State of New Mexico seems to argue that Plaintiff’s discussion of the alleged customs, policies,

and practices with respect to Count II is relevant to its request to dismiss Count III. In fact,

Defendant State of New Mexico and Plaintiff discuss those alleged customs, policies, and

practices as they pertain to Count III. See (Doc. 5) at 4; (Doc. 8) at 11-12; and (Doc. 10) at 10.

Granting the Motion to Withdraw, thus, will not adversely affect Defendant State of New

Mexico’s ability to argue that Plaintiff fails to state a plausible tort claim in Count III. Hence,

this first argument in opposition to the Motion to Withdraw lacks merit.

       Finally, Defendant State of New Mexico states that it had to address Plaintiff’s “error” in

its reply to the Motion to Dismiss Complaint and “[t]hat caused an unnecessary waste of

taxpayer resources.” 2 (Doc. 14) at 2 (footnote omitted). The Court finds this argument

particularly unpersuasive given that Defendant State of New Mexico violated Local Rule 7.1(a)

by not seeking a concurrence from Plaintiff prior to filing the Motion to Dismiss Complaint. The

purpose of Local Rule 7.1(a) is to promote judicial efficiency and economy by precluding the

unnecessary filing of motions, responses, and orders. Had Defendant State of New Mexico

complied with Local Rule 7.1(a), the parties would have agreed that Count II should be

dismissed, as the parties do now. Accordingly, the parties would not have incurred the expense

of briefing the issue of whether to dismiss Count II. Moreover, the Court would not have been



2
  Defendant State of New Mexico further notes that at the conclusion of the case it may be
entitled to an award of attorney’s fees expended in addressing Plaintiff’s groundless Count II
argument. (Doc. 14) at 2 n.1. Defendant State of New Mexico, nonetheless, admits that the
issue of such an award of attorney’s fees is not yet “ripe.” Id.

                                                  5
       Case 1:20-cv-00213-KG-SCY Document 42 Filed 09/02/20 Page 6 of 6



required to expend unwarranted judicial resources drafting and entering this Order. Defendant

State of New Mexico is forewarned that future violations of Local Rule 7.1(a) may result in the

summary denial of its motions.

       In sum, the Court finds good cause to grant the Motion to Withdraw.

       IT IS ORDERED that

       1. Plaintiff’s Motion to Withdraw Response to Defendant State of New Mexico’s Motion

to Dismiss Count II, for Failure to State a Claim (Doc. 8),” (Doc. 12), is granted;

       2. Plaintiff’s legal argument with respect to Count II of the Complaint (Doc. 1-1) is

withdrawn from Plaintiff’s Response to Defendant State of New Mexico’s Motion to Dismiss

Complaint (Doc. 8); and

       3. the Court will disregard that legal argument when deciding the Motion to Dismiss

Complaint (Doc. 5).




                                                     _______________________________
                                                     UNITED STATES DISTRICT JUDGE




                                                 6
